Case 0:19-cv-63030-FAM Document 8 Entered on FLSD Docket 02/18/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-63030-CIV-MORENO

 DEBORAH DAVIS,

                        Plaintiff,
 vs.

 THE WHOLE ENCHILADA
 PLANTATION LLC d/b/a THE
 WHOLE ENCHILADA FRESH
 MEXICAN GRILL,

                   Defendant.
 ________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(i), Plaintiff hereby file this Notice of Voluntary

 Dismissal, dismissing this action with prejudice on the grounds that the Parties have reached a

 settlement. Pursuant to Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012),

 this stipulation is conditioned on the Court entering an order dismissing this action with

 prejudice and reserving jurisdiction to enforce the Parties’ Settlement Agreement. Included

 herewith is a proposed final order of dismissal with prejudice.

 Respectfully Submitted,

   s/ Lauren N. Wassenberg
   Lauren N. Wassenberg, Esquire
   Florida Bar No. 34083
   1825 NW Corporate Blvd, Suite 110
   Boca Raton, Florida 33139
   Telephone: (561) 571-0646
   Facsimile:    (561) 571-0647
   Email: wassenbergl@gmail.com
   Counsel for Plaintiff
                                                 -1-
Case 0:19-cv-63030-FAM Document 8 Entered on FLSD Docket 02/18/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY certify that on this 18th day of February, 2020 I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel or record or pro se parties identified on the Service

 List below in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.

                                                By: s/ Lauren Wassenberg
                                                  Lauren Wassenberg, Esq.
                                                  Florida Bar No.: 34083




                                                  -2-
